Citation Nr: 1754993	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-52 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for traumatic brain injury (TBI) for the period prior to August 4, 2017.

2.  Entitlement to a rating in excess of 10 percent for a TBI for the period from August 4, 2017.

3.  Entitlement to an initial compensable rating for migraine headaches.

4.  Entitlement to an initial compensable rating for residual scarring secondary to a TBI.

5.  Entitlement to service connection for a sleep disorder, to include sleep apnea, on a direct or secondary basis.

6.  Entitlement to service connection for a low back disorder. 

7.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include a nervous disorder, posttraumatic stress disorder (PTSD), and dysthymic disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder, PTSD, and dysthymic disorder, on a direct or secondary basis.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960.

In June 2017, the Board remanded the appeal with instruction to update medical records in the claims file and provide the Veteran with examinations.  The appropriate records were obtained and he underwent examinations in August 2017.  Therefore, the instructions in the June 2017 remand have been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

On remand, the Veteran was awarded an increased rating for a TBI, effective August 4, 2017, and a noncompensable rating for residual scarring.  He appealed these ratings and a statement of the case (SOC) was issued in October 2017.  The prior appeal for an increased rating for TBI contemplated both of these issues, however, and the Board therefore takes jurisdiction to decide them both in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to August 4, 2017, the Veteran's TBI residuals were not productive of any deficits in memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, or consciousness, and reported subjective symptoms did not interfere with work, activities of daily living, or relationships.

2.  For the period from August 4, 2017, the Veteran's TBI residuals were not productive of any deficits in judgment, social interaction, orientation, motor activity, visual spatial orientation, communication, or consciousness; reported subjective symptoms and neurobehavioral effects did not interfere with work, activities of daily living, or relationships, and reported mild loss of memory, attention, concentration, or executive functions did not cause any functional impairment.

3.  Headaches have not been productive of prostrating attacks.

4.  The Veteran's TBI scar is not disfiguring, painful, unstable, or greater than 39 square centimeters (sq. cm.) in area.

5.  The Veteran does not have a currently-diagnosed sleep disorder.

6.  A chronic low back disorder was not shown in service, was not shown to a compensable degree within one year of separation from service, was not continuous since service, and is not causally or etiologically related to service.

7.  Evidence received since a final May 1983 rating decision denying service connection for a nervous disorder relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim. 

8.  An acquired psychiatric disorder is related to the Veteran's TBI.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a TBI, for the period prior to August 4, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 (2017).

2.  The criteria for a rating in excess of 10 percent for a TBI, for the period from August 4, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8045 (2017).

3.  The criteria for an initial compensable rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2017).

4.  The criteria for an initial compensable rating for residual scarring secondary to a TBI have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, DC 7800 (2017).

5.  A sleep disorder, to include sleep apnea, was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6.  A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

7.  Evidence received since a final May 1983 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder, PTSD, and dysthymic disorder, to include as due to a service-connected disability, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

8.  The criteria for service connection for an acquired psychiatric disorder, to include a nervous disorder, PTSD, and dysthymic disorder, to include as due to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

TBI and Headaches

TBI residuals are evaluated under DC 8045 based on three main areas of dysfunction:  Cognitive, emotional/behavioral, and physical.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  

Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified ("TBI Table").  

Subjective symptoms are to be evaluated under the subjective facet of the TBI Table whether or not they are part of cognitive impairment, unless they have a distinct diagnosis that may be evaluated under a separate diagnostic code, such as Meniere's disease or migraine headaches.  VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, such dysfunction is to be evaluated under the TBI Table.  Physical and neurological dysfunction is to be evaluated separately under the appropriate diagnostic code.

The TBI Table contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th highest level of impairment labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent rating is assigned if "total" is the level of rating for one or more facets.  If no facet is evaluated as "total," the overall percentage rating is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  

For example, a 70 percent rating is assigned if 3 is the highest level of rating for any facet.  The 10 cognitive impairment facets are:  consciousness, communication, neurobehavioral effects, subjective symptoms, visual spatial orientation, motor activity, orientation, social interaction, judgment, and one facet encompassing memory, attention, concentration, and executive function.

There may be an overlap of manifestations of conditions evaluated under the TBI Table with manifestations of a comorbid mental or neurologic disorder or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, no more than one rating is to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single rating is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate rating is assigned for each condition.  

Symptoms listed as examples at certain rating levels in the table are only examples and are not symptoms that must be present in order to assign a particular rating.  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

The Veteran's headaches are rated as migraine headaches under DC 8100.  Under this code, headaches are rated at 0 percent with less frequent attacks.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over a period of several months.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over a period of several months.  The maximum rating of 50 percent is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran underwent a VA examination in December 2015.  He reported no complaints of impairment of memory, attention, concentration, or executive functions.  Judgment was normal.  Social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  He exhibited subjective symptoms, specifically recurrent headaches, which did not interfere with work, activities of daily living, or relationships.  There were no neurobehavioral effects.  He was able to communicate by spoken and written language and to comprehend the same.  Consciousness was normal.  

As to headaches, he reported pulsating or throbbing head pain and sensitivity to light and sound.  Headaches lasted less than one day and were typically on the right side of the head.  He did not exhibit prostrating attacks.  In his February 2016 notice of disagreement (NOD), he stated that his headaches have progressively gotten worse and now include nausea and vomiting.

The Veteran underwent another VA examination on August 4, 2017.  He reported mild memory loss for the past few years without objective testing.  The examiner noted that no such reports were made at the December 2015 examination.  Judgment was normal.  Social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  He exhibited subjective symptoms, specifically headaches, which did not interfere with work, activities of daily living, or relationships.  He reported neurobehavioral effects, specifically being "short-fused" in the past few years, which did not interfere with workplace or social interaction.  He was able to communicate by spoken and written language and to comprehend the same.  Consciousness was normal.  

As to headaches, the Veteran reported pulsating or throbbing head pain, sensitivity to light and sound, nausea, and vomiting.  Headaches lasted less than one day and were typically on the right side of the head.  He did not exhibit prostrating attacks.

For the period prior to August 4, 2017, the Board finds that a compensable rating is not warranted for the Veteran's TBI.  A higher rating based on cognitive impairment would require an evaluation of at least a "1" on a facet of the TBI Table.  During this period, there is no evidence of any deficits in memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, or consciousness.  The only evidence of any symptoms are the Veteran's reports of headaches and feeling of nervousness all of the time, including suicidal ideation.  

Subjective symptoms do not warrant a compensable rating unless they interfere with work, activities of daily living, or relationships.  The December 2015 examiner found that the Veteran's headaches did not cause such interference and there is no evidence in the record to contradict that finding.  Furthermore, because he has a psychiatric diagnosis, his emotional and behavioral symptoms are addressed in that service connection claim, discussed below.  For these reasons, a compensable rating is not warranted for the period prior to August 4, 2017.

For the period since August 4, 2017, a rating in excess of 10 percent is not warranted.  His 10 percent rating for this period is based on his reports of mild memory loss not supported by objective testing.  A higher rating based on cognitive impairment would require an evaluation of at least a "2" on a facet of the TBI Table.  During this period, there is no evidence of any deficits in judgment, social interaction, orientation, motor activity, visual spatial orientation, communication, or consciousness.  

As with the prior period, a higher rating based on subjective symptoms is not available because there is no evidence that the Veteran's reported headaches interfere with work, activities of daily living, or relationships.  The findings in the August 2017 VA examination report with respect to subjective symptoms are consistent with the findings in the December 2015 VA examination report.  Similarly, his reported neurobehavioral effects do not warrant a higher rating because the August 2017 VA examiner found that they too did not interfere with work, activities of daily living, or relationships.  

Finally, a higher rating based on deficits in memory, attention, concentration, and executive functions requires objective evidence of functional impairment.  While no such evidence has been shown, the August 2017 VA examiner further found no functional impairment.  Based on the lack of functional impairment, a higher rating is not warranted.  For these reasons, a rating in excess of 10 percent is not warranted for TBI for the period from August 4, 2017.

As to headaches, the Board finds that a compensable rating is not warranted.  A compensable rating is available on the basis of prostrating attacks.  The Veteran has not reported any prostrating attacks, and, as such, a compensable rating is not warranted for his headaches.

Residual Scarring

Scars or disfigurement of the head, face, or neck are rated under DC 7800.  Ratings under this code are based on characters of disfigurement.  The eight characteristics of disfigurement are:  (1) a scar 5 or more inches (in.) in length; (2) a scar at least one-quarter in. wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 6 sq. in.; (6) abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in.; (7) underlying soft tissue missing in an area exceeding 6 sq. in.; and (8) skin indurated and inflexible in an area exceeding 6 sq. in.  

Scars with one characteristic of disfigurement warrant a 10 percent rating.  A 30 percent rating is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  A maximum rating of 80 percent is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.

Unstable or painful scars are rated under 38 C.F.R. § 4.118, DC 7804.  A 10 percent rating is warranted for 1 or 2 such scars, a 20 percent rating is warranted for 3 or 4 such scars, and a 30 percent rating is warranted for 5 or more such scars.

At the Veteran's December 2015 VA examination for TBI, the examiner noted a scar that was not painful, unstable, or greater than 39 sq. cm. in area.  The same findings were repeated at the August 2017 VA examination for TBI, at which time the examiner specified that the scar was 4 cm. X 0.5 cm. in the right suboccipital area.

Based on the above, a compensable rating is not warranted for residual scarring.  Compensable ratings are warranted for scars that are painful, unstable, or greater than 39 sq. cm. in area or for scars resulting in characteristics of disfigurement.  The evidence weighs against such manifestations.  Indeed, there is no evidence of any disfigurement, pain, or instability related to the Veteran's scar, and it has been measured at no larger than 2 sq. cm.  For these reasons, a compensable rating for residual scarring is not warranted.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Sleep Disorder

Service treatment records do not reflect any symptoms of or treatment for any sleep disorder.  No such abnormality was noted at his May 1960 separation examination and in the accompanying Report of Medical History the Veteran explicitly denied having ever experienced frequent trouble sleeping.  Therefore, a chronic sleep disorder was not shown in the service treatment records.

Post-service evidence reflects that the Veteran reported in December 2014 that he had difficulty sleeping because he remembered his in-service trauma.  He further stated that he had sleep apnea and other sleep disorders.  He underwent an examination in August 2017.  He denied any history of sleep apnea and did not report for a scheduled sleep study.  No diagnosis was given.

Based on the above, the evidence weighs against a current diagnosable sleep disability.  As to sleep apnea, the Veteran initially reported, then denied, having sleep apnea.  He also failed to appear at a sleep study where evidence could have been obtained to evaluate the claim.  Thus, based on the current record, the evidence does not support a diagnosis of sleep apnea.  Furthermore, while he has consistently reported difficulty sleeping, there is no evidence of a diagnosable sleep disorder.  To the extent that the Veteran's difficulty sleeping is a symptom of his acquired psychiatric disorder, it will be compensated as part of that disability when that disability is rated.  There is no evidence, however, of a diagnosis of a sleep disorder.  

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the evidence weighs against a finding of a current disability and the appeal is denied.


Low Back Disorder

Service treatment records do not reflect any symptoms of, treatment for, or a diagnosis of a low back disorder.  No such abnormality was noted at his May 1960 separation examination and in the accompanying Report of Medical History the Veteran explicitly denied having ever experienced arthritis or rheumatism. Therefore, a chronic low back disorder was not noted in the service treatment records.

Post-service, the Veteran reported that he experienced back pain from his in-service trauma in his December 2014 claim.  He underwent a VA examination in August 2017.  He reported low back pain beginning 10 years prior which increased slowly and steadily.  He was diagnosed with lumbosacral spondylosis with degenerative disc disease.  The examiner opined that it was less likely than not that the Veteran's disability was related to service.  This opinion was based on the rationale that the diagnostic X-rays showed classic non-traumatic degenerative changes due to the normal aging process.

Based on the above, the evidence weighs against a finding that the Veteran's low back disorder is related to service.  The examiner explained that the diagnostic imaging showed that the Veteran's arthritis was not related to trauma but rather was related to the natural aging process.  The opinion of the August 2017 VA examiner is highly probative and there is no medical evidence in the record to contradict this opinion.  

Furthermore, there is no evidence that the disability manifested within one year of separation from service or was continuous since service and the Veteran reported at his August 2017 VA examination that his back pain did not begin until many decades after service.  For these reasons, the weighs against a finding that the Veteran's low back disorder is related to service, manifested within one year of separation from service, or was continuous since service.  Therefore, the appeal is denied.


Acquired Psychiatric Disorder

The Veteran seeks to reopen his claim for service connection for an acquired psychiatric disorder, to include a nervous condition, PTSD, and a dysthymic disorder secondary to his TBI.

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

The Veteran's original claim for service connection was denied in a May 1983 rating decision on the basis that there was no evidence of an event, injury, or disease in service related to a nervous condition.  Specifically, he had maintained that his nervous condition was due to a fall he experienced in service.  He neither appealed this decision nor submitted evidence within the one-year appeal period.  The decision therefore became final.

Based on new evidence submitted, the Veteran was subsequently awarded service connection for a TBI in a January 2016 rating decision.  This award for service connection was based on the same in-service fall that he had originally claimed was the source of his psychiatric disorder.  As such, this new evidence relates to the unestablished fact of an in-service injury, and the claim for service connection is therefore reopened, and the Board will address it on the merits.  

At a January 1983 VA examination, the examiner diagnosed the Veteran with chronic dysthymic disorder, moderately severe to severe, probably posttraumatic as a sequel of his head injury.  The examiner further stated that the Veteran's highest level of adaptive functioning in the past year was fair to poor.  In addition, the examiner commented that it did not appear that the Veteran had schizophrenia, and that his psychiatric disorder was more of one of the sequels of the head injury, or maybe a depression for some other unknown cause.  The examiner also referred the Veteran for further psychological testing. 

Subsequently, in April 1983, the Veteran had another VA examination.  On mental status evaluation, the examiner observed that the Veteran functioned at a defective level of intellectual capacity.  The examiner stated that there was marked incapacity to perceive details or, even more so, fine nuances of a complex stimulus pattern, which led to him becoming imprecise, vague and superficial.  The examiner stated that the Veteran gravitated toward a free association activity rather than establishing precise meanings on a reasoning process, which demonstrated that his judgement was rather poor.  In addition, the examiner observed that the Veteran had marked incapacity in understanding relationships.  Diagnostically, this seemed to be a case of organic brain dysfunction superimposed along with severe depression with ego failure. 

In a November 1984 letter, the Veteran's private psychiatrist stated that he had seen the Veteran for nine psychotherapy sessions, beginning in June 1983.  The psychiatrist noted that just a few days before the Veteran's initial visit, he had received a high voltage electric shock.  The Veteran reported that he suffered an electric type of accident where he remained in contact with a tensioning cable emitting 220 volts of electricity for about one minute.  

He described feeling as if he was swallowing his tongue and remembered that he yelled for help, but he lost consciousness at that time.  He said that his coworkers took him to the doctor and reported that he was unconscious for one hour.  He stated that after the accident, he became restless and nervous, endorsing symptoms including visual problems, insomnia, headaches, chest pressure, dizziness, memory lapses, neck pain and constantly fearful.  His psychiatrist explained that medical literature supported a finding that his symptoms could have been caused by the electric shock suffered in June 1983.  

The psychiatrist initially diagnosed the Veteran with PTSD and an emotional condition, which later developed to a sub-chronic undifferentiated schizophrenia.  The psychiatrist then opined that the Veteran's emotional condition was secondary to the electric accident suffered in June 1983.  According to the information available, the psychiatrist explained that, before June 1983 the Veteran was in good physical and emotional condition.  The psychiatrist concluded that he believed that there was a direct causal relationship between the mentioned electric shock and its effect on the Veteran's central nervous system, which provoked the development of the reported emotional symptoms.

A March 1985 private neurological evaluation report revealed that the Veteran's standing position and walk were within normal limits.  Muscle strength, coordination, reflexes and sensitivity all were within normal limits.  Ocular fundus examination was normal.  His isochoric pupils reacted to light and to accommodation.  Extraocular movements were normal.  There was no facial, lingual or palate weakness.  His neurologist observed, however, that the Veteran's visual and somato-sensory studies of cerebral evoked potentials were abnormal due to an increase in the bilateral latencies, mainly the latencies of the N70 and P100 waves bilaterally.  The neurologist diagnosed the Veteran with chronic cerebral syndrome due to changes in personality and behavior of the individual and opined that his chronic cerebral syndrome was due to the June 1983 electric shock.

At the Veteran's December 2015 VA examination for TBI, the examiner indicated that the Veteran had a mental disorder attributable to his TBI. No more specific information was noted.  In the December 2016 SOC, the RO indicated that the Veteran was provided a VA examination, dated either in February 2014 or February 2016.  This VA examination had not been associated with the claims file.  The SOC noted that the Veteran was diagnosed with an unspecified anxiety disorder which the examiner attributed to the June 1983 incident discussed above.

The Veteran underwent a VA examination in August 2017.  While the examiner noted that the Veteran's symptoms did not meet the criteria for PTSD, he was diagnosed with an unspecified anxiety disorder.  The examiner opined that his disorder was less likely than not related to service or to a service-connected disability.  This opinion was based on the rationale that there was no evidence of any psychiatric treatment in service or after service until 1983, at which time the Veteran experienced an electric shock.

The Board finds that the evidence is at least in equipoise as to whether an acquired psychiatric disorder is related to his in-service TBI.  The August 2017 VA examiner's opinion that the current psychiatric disorder was caused by the June 1983 electrocution is undermined by the fact that the Veteran was diagnosed with chronic dysthymic disorder likely due to a head wound at his January 1983 VA examination, five months before he was electrocuted.  

Indeed, the opinion of the January 1983 VA examiner was sufficient to establish service connection but for a finding that the in-service head trauma never occurred.  Now that the Veteran is service-connected for a TBI, however, there is an opinion from a VA examiner that links chronic dysthymic disorder with the same head injury.  Neither the December 2015 VA examiner nor the August 2017 VA examiner addressed this opinion or gave any reason why it should be disregarded.  For these reasons, the evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder is related to his in-service TBI.  Service connection is therefore granted.

Finally, with respect to all claims, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.



ORDER

For the period prior to August 4, 2017, an initial compensable rating for a TBI is denied.

For the period from August 4, 2017, a rating in excess of 10 percent for a TBI is denied.

An initial compensable rating for migraine headaches is denied.

An initial compensable rating for residual scarring secondary to a TBI is denied.

Service connection for a sleep disability, to include sleep apnea, and to include as secondary to a service-connected disability, is denied.

Service connection for a low back disorder is denied.

New and material evidence has been presented, and the claim for service connection for an acquired psychiatric disorder, to include a nervous disorder, PTSD, and dysthymic disorder, to include as due to a service-connected disability, is reopened.

Service connection for an acquired psychiatric disorder, to include a nervous disorder, PTSD, and dysthymic disorder, to include as due to a service-connected disability, is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


